MEMORANDUM **
Juan Carlos Becerra seeks review of an order of the Board of Immigration Appeals upholding an immigration judge’s (“IJ”) *531order denying his application for cancellation of removal. We review for abuse of discretion the denial of a continuance. See Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004). We deny the petition for review.
The agency did not abuse its discretion in denying Becerra’s motion to continue. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (stating that a decision whether to grant a continuance will be overturned only upon a showing of clear abuse of discretion). It follows that the agency did not violate Becerra’s due process rights in denying a continuance. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.